Title: Orders, 24–28 September 1756
From: Washington, George
To: 



Exeter.
[24, 25, 26, 27, 28 September 1756]Winchester: Friday 24th September, 1756.

A Sergeant and twelve men, volunteers, to parade immediately, and go 5 or 6 miles up the new road, and return by the old road.
 
[Winchester, 24 September 1756]    
After Orders.
The eldest Subaltern & 25 men volunteers to march out to morrow morning at revilé beating, up the new road to Hogcreek, and to call at Paris’s Fort for a Guide to shew the tracts and bushes which were seen and cut down this evening by report, and to proceed down the creek, If he makes no material discoveries on the new road. To be very circumspect in his march, sea[r]ching after the enemy; and then return with the party which marched out this evening to reinforce the Guard. The whole to be very alert, and alarm the Town upon the least noise.
 

Falkirk.
Winchester: Saturday 25th September, 1756.

The men are to parade at beating the long roll to-morrow morning at 10 o’clock; and be marched as usual to the Fort, to attend Divine Service. The Officers to be present at calling the

roll, and see that the men do appear in the most decent manner they can.
 

Galloway.
Winchester, Sunday 26th September, 1756.


 

Hallifax.
Winchester, Monday 27th September, 1756.


 

Ingoldsby.
Winchester, Tuesday 28th September, 1756.


